Citation Nr: 0710969	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-30 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.

2. Whether new and material evidence has been submitted to 
reopen the claim of service connection for a ventral hernia. 

3. Entitlement to service connection for abductor spasmodic 
dysphonia. 

4. Entitlement to service connection for sleep apnea.

5. Entitlement to service connection for diabetes mellitus.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD 

Joseph Horrigan, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1971 to January 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2003 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In his appeal, the veteran argues that abductor spasmodic 
dysphonia is a neurological disorder, not a manifestation of 
a psychiatric disorder, namely, adjustment disorder with 
anxiety and stuttering, that was previously denied.  For this 
reason, the Board construes the claim as a new claim of 
service connection as abductor spasmodic dysphonia involves 
abduction of the vocal cords, which has not been previously 
denied. 

The claims of service connection for a psychiatric disorder, 
a ventral hernia, abductor spasmodic dysphonia, sleep apnea, 
and diabetes mellitus are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In rating decision, dated in July 1984, the RO denied the 
claim of service connection for a psychiatric disorder, 
adjustment disorder with anxiety and stuttering; after the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not appeal the 
adverse determination.

2. The additional evidence submitted since the rating 
decision in July 1984 relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of service connection 
for a psychiatric disorder. 

3. In rating decision, dated in July 1992, the RO denied the 
application to reopen the claim of service connection for a 
ventral hernia; after the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the adverse determination.  

4. The evidence submitted since the rating decision in July 
1992 relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for a ventral 
hernia.  

CONCLUSIONS OF LAW

1. The additional evidence presented since the rating 
decision by the RO in July 1984, denying the claim of service 
connection for a psychiatric disorder, adjustment disorder 
with anxiety and stuttering, is new and material, and the 
claim of service connection is reopened. 38 U.S.C.A. §§ 5108, 
7105 (c) (West 2002); 38 C.F.R. §§ 3.304(a), 3.156(a) (2006).

2. The additional evidence presented since the rating 
decision by the RO in July 1992, denying the application to 
reopen the claim of service connection for a ventral hernia, 
is new and material, and the claim of service connection is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (c) (West 2002); 38 
C.F.R. §§ 3.304(a), 3.156(a) (2006). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify and Duty to Assist

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 U.S.C.A. § 5103A, VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.

As the applications to reopen the claims of service 
connection are resolved in the veteran's favor, and as the 
Board is requesting additional evidentiary development before 
deciding the claims on the merits, VCAA compliance as to the 
claims to reopen, the only claims decided in this decision, 
is moot as to the duty to notify and to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for Service Connection 

An unappealed rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 3.104(a).  
New and material evidence is required to reopen the claim. 38 
U.S.C.A. § 5108.

As the claims to reopen were received in September and 
October 2002, the current regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156 applies. New 
evidence means existing evidence not previously submitted to 
agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Previously Denied Claim of Service Connection for a 
Psychiatric Disorder 

The evidence of record at the time of the RO's rating 
decision in July 1984 included the veteran's service medical 
records that showed diagnoses of anxiety neurosis (March 
1976) and obsessive-compulsive personality disorder (October 
1979).  After service on VA examination in March 1984, the 
diagnosis was adjustment disorder with anxiety and 
stuttering.  The RO initially denied service connection for 
adjustment disorder with anxiety and stuttering in the rating 
decision in July 1984 as a developmental condition and not 
subject to service connection.  After the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the adverse 
determination and rating decision of July 1984 became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

Additional Evidence

The additional evidence since the RO's rating decision of 
July 1984 consists of private medical records, dated from 
1993 to 2002, which show that the veteran's health problems 
included anxiety. 

As service connection for adjustment disorder with anxiety 
and stuttering was previously denied because it was 
considered a condition not subject to service connection, and 
as the additional evidence of anxiety, when considered with 
the previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, that is, evidence 
of an acquired psychiatric disorder, the additional evidence 
raises a reasonable possibility of substantiating the claim 
and serves to reopen the claim.  38 C.F.R. § 3.156(a).

Previously Denied Claim of Service Connection for a Ventral 
Hernia

The evidence of record at the time of the RO's rating 
decision in July 1992 included the veteran's service medical 
records that showed a supra umbilical hernia in September 
1982.  And on VA examination in March 1984, the diagnosis was 
a ventral hernia.  The RO initially denied the claim in a 
rating decision in July 1984 as a developmental condition in 
the absence of trauma.  After the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not appeal the adverse determination and 
rating decision of July 1984 became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104(a).

In the rating decision of July 1992, the RO denied the 
veteran's application to reopen the claim of service 
connection for a ventral hernia because he did not submit any 
relevant evidence.  After the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not appeal the adverse determination and 
rating decision of July 1992 became final. 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104(a)

Additional Evidence

The additional evidence since the RO's rating decision of 
July 1992 consists of VA records, dated from 1984 to 1985, 
which show that on evaluation in January 1985 the veteran 
stated that during service he was doing road construction and 
using a pile driver when he felt an abdominal ache and a 
bulge develop, which enlarged ever since, and the impression 
was epigastric hernia. 

As service connection for a ventral hernia was previously 
denied because it was considered a developmental defect and 
not subject to service connection in the absence of trauma, 
and as the additional evidence, presuming the credibility of 
the evidence under Justus v. Principi, 3 Vet. App. 510, 513 
(1992), and as the veteran is competent to describe an 
injury, the additional evidence, when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to 
substantiate the claim, that is, evidence of an injury, and 
raises a reasonable possibility of substantiating the claim 
and serves to reopen the claim.  38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been presented, the claim of 
service connection for a psychiatric disorder is reopened.  
To this extent only the appeal is granted.

As new and material evidence has been presented, the claim of 
service connection for a ventral hernia is reopened.  To this 
extent only the appeal is granted.  


REMAND

After a review of the record, under the duty to assist, a VA 
medical examination and medical opinion is needed to decide 
the reopened claims of service connection for a psychiatric 
disorder and for a ventral hernia, and the claim of service 
connection for abductor spasmodic dysphonia. 

The claims of service connection for sleep apnea and for 
diabetes mellitus require further procedural development 
because of the lack of VCAA notice. 

Accordingly, the case is REMANDED for the following action:

1. On all the claims of service 
connection ensure VCAA compliance, 
including compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Schedule the veteran for a VA 
psychiatric examination to determine 
whether the veteran has an acquired 
psychiatric disorder. The claims folder 
must be made available to the examiner 
for review.

If an acquired psychiatric 
disorder is found, the examiner is 
asked to express an opinion as to 
whether the current acquired 
psychiatric disorder is at least 
as likely as not related to the 
veteran's period of service, that 
is, had onset during service. 

In formulating the medical 
opinion, the examiner is asked to 
comment on the clinical 
significance of the March 1976 
psychiatric evaluation in service 
and the first psychiatric 
evaluation in March 1984 after 
service. The examiner is also 
asked to comment on the fact that 
the post-service medical evidence 
of record does not document 
anxiety until after 1993, almost 
20 years after the veteran's 
separation from service. 

Also, in formulating the medical 
opinion, the examiner is asked to 
consider that the term "at least 
as likely as not" does not mean 
"within the realm of 
possibility."  Rather, it means 
that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against causation.

If the requested opinion cannot be 
provided without resort to 
speculation, the examiner should so 
state.



3. Schedule the veteran for a VA 
examination to include a medical opinion 
on the question of whether the current 
ventral hernia had onset during service. 
The claims folder must be made available 
to the examiner for review.

The examiner is asked to express 
an opinion as to whether the 
current ventral hernia is at least 
as likely as not related to the 
veteran's period of service, that 
is, had onset during service. 

In formulating the medical 
opinion, the examiner is asked to 
comment on the clinical 
significance of the September 1982 
finding of a supra umbilical 
hernia and whether the finding is 
consistent with an injury or a 
developmental defect. 

Also, in formulating the medical 
opinion, the examiner is asked to 
consider that the term "at least 
as likely as not" does not mean 
"within the realm of 
possibility."  Rather, it means 
that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against causation.

If the requested opinion cannot be 
provided without resort to 
speculation, the examiner should so 
state.



4. Schedule the veteran for a VA 
examination by an ENT physician to 
determine whether the abductor spasmodic 
dysphonia is related to service.  The 
claims folder must be made available to 
the examiner.  The examiner is asked to 
comment on the following: 

Is abductor spasmodic dysphonia a 
congenital or developmental defect?  

If abductor spasmodic dysphonia is 
not a congenital or developmental 
defect, what is the clinical 
significance that the veteran 
described symptoms of hoarseness 
prior to service as evidence that 
abductor spasmodic dysphonia 
preexisted service? 

If abductor spasmodic dysphonia 
preexisted service, then was the 
condition aggravated by service, 
that is, the underlying dysphonia 
was made permanently worse as 
opposed to a worsening of symptoms 
or was the increase during service 
due to the natural progress of the 
preexisting condition?  

If abductor spasmodic dysphonia did 
not preexisted service, then is it 
at least as likely as not that the 
current abductor spasmodic dysphonia 
had onset in service? 

In formulating the medical 
opinion, the examiner is 
asked to consider that the 
term "at least as likely as 
not" does not mean "within 
the realm of possibility."  
Rather, it means that the 
weight of the medical 
evidence both for and against 
the conclusion is so evenly 
divided that it is as 
medically sound to find in 
favor of causation as it is 
to find against causation.

If the requested opinion cannot 
be provided without resort to 
speculation, the examiner 
should so state.

5. After the development requested has 
been completed, adjudicate the claims.  
If any benefit sought on appeal remains 
denied, furnished the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006). 


________________________________
GEORGE E.GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


